United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Bryan, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1757
Issued: March 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2015 appellant filed a timely appeal from a July 14, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent permanent impairment of his
right upper extremity.
FACTUAL HISTORY
On September 8, 2014 appellant, a 42-year-old teacher, sustained a traumatic injury in the
performance of duty while putting a box on a shelf that was slightly above his head. He heard a
popping noise from his right shoulder. Appellant dropped the box and grabbed his shoulder,
1

5 U.S.C. § 8101 et seq.

which had a stabbing pain. OWCP accepted his claim for right rotator cuff sprain and authorized
surgery.
On January 7, 2015 appellant underwent an arthroscopic subacromial decompression and
assisted biceps tenodesis of the right shoulder. The postoperative diagnosis was right superior
labral tear and right partial thickness rotator cuff tear. On March 5, 2015 Dr. Brian R. Seabolt, a
Board-certified orthopedic surgeon, referred appellant for a maximum medical improvement
(MMI) and impairment rating evaluation. On March 16, 2015 he indicated that appellant had not
reached MMI.
Dr. Steve Opersteny, a Board-certified physiatrist, evaluated appellant on April 23, 2015.
He related the history of injury and made the following findings on physical examination of the
upper extremities: 140 degrees flexion right, 180 degrees left; 40 degrees extension right, 70
degrees left; 85 degrees abduction right, 180 degrees left; 25 degrees adduction right, 40 degrees
left; 60 degrees internal rotation right, 90 left; and 55 degrees external rotation right; 90 degrees
left. Dr. Opersteny also found 65 degrees right elbow pronation, 80 degrees left. He diagnosed
status post right shoulder tendon repair, biceps tenodesis, and rotator cuff repair.
Based on the fourth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, Dr. Opersteny calculated 13 percent impairment of the
right upper extremity due to loss of shoulder motion and 1 percent impairment due to loss of
elbow motion. He concluded that appellant had a total impairment of 14 percent.
Appellant filed a claim for a schedule award (Form CA-7).
An OWCP medical adviser reviewed Dr. Opersteny’s evaluation and, applying the sixth
edition of the A.M.A., Guides (2009), found that appellant had reached MMI on April 23, 2015
and had 10 percent right upper extremity impairment due to loss of shoulder motion and 1
percent impairment due to loss of elbow motion, for a total, combined impairment of 11 percent.
He noted that Dr. Opersteny had not recommended further modification to the rating for any
grade modifiers.
In a decision dated July 14, 2015, OWCP issued a schedule award for 11 percent
impairment of appellant’s right upper extremity.
LEGAL PRECEDENT
If there is permanent disability involving the loss or loss of use of a member or function
of the body, the claimant is entitled to a schedule award for the permanent impairment of the
scheduled member or function.2 The schedule award provision of FECA3 and the implementing
regulations4 sets forth the number of weeks of compensation payable for permanent impairment
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

Id. at § 8107.

4

20 C.F.R. § 10.404.

2

from loss or loss of use of scheduled members or functions of the body. FECA, however, does
not specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants.6 OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.7 For schedule awards after May 1, 2009, the sixth
edition of the A.M.A., Guides is used to calculate schedule awards.8
An employee seeking compensation for a permanent impairment under FECA has the
burden to establish the essential elements of the claim, including that an employment injury
contributed to a permanent impairment of a scheduled member of function of the body.9 The
medical evidence necessary to support a schedule award includes a physician’s detailed report
that provides a sufficient description of the impairment.10 Pursuant to OWCP procedures, a
medical report should show that the impairment has reached MMI, describe the impairment in
sufficient detail for the evaluator to visualize the character and degree of disability, and give a
percentage of impairment.11 In addition, the report should include a history of clinical
presentation, physical findings, functional history, clinical studies or objective tests, analysis of
findings, and the appropriate impairment based on the most significant diagnosis, as well as a
discussion of how the impairment rating was calculated under the A.M.A., Guides.12
ANALYSIS
Appellant has claimed a schedule award based on his accepted right upper extremity
injury. The accepted condition on which impairment is at issue is a right rotator cuff sprain. The
Board has reviewed the medical evidence of record and finds it is insufficient to establish that
appellant has more than 11 percent impairment of his right upper extremity.
Dr. Opersteny, the physiatrist, evaluated appellant’s impairment of his right upper
extremity. However, he based his impairment calculation on the long-outdated fourth edition of

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

A. George Lampo, 45 ECAB 441 (1994).

7

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
9

See A.B., Docket No. 12-1392 (issued January 24, 2013).

10

See James E. Jenkins, 39 ECAB 860 (1988).

11

Supra note 8 at Chapter 2.808.5(b) (February 2013).

12

Id. at Chapter 2.808.6. If the claimant does provide an appropriate report, the case is referred to an OWCP
medical adviser.

3

the A.M.A., Guides. A rating of impairment not based on the proper edition of the A.M.A.,
Guides has little probative value.13
An OWCP medical adviser’s report and impairment calculation dated June 8, 2015 is the
only additional medical evidence currently of record as to the nature and extent of appellant’s
permanent impairment. Reviewing Dr. Opersteny’s examination findings and applying the
appropriate sixth edition of the A.M.A., Guides (2009), the medical adviser found that appellant
had a combined, total impairment of 11 percent. The 11 percent rating of the medical adviser
was the basis for the schedule award in the July 14, 2015 OWCP decision.
The Board finds that appellant has failed to establish more than 11 percent impairment
previously awarded. Appellant maintains the burden of proof to establish impairment greater
than the 11 percent previously awarded. The only medical evidence that properly applied the
A.M.A. Guides is that of the office medical adviser and OWCP based its schedule award
decision on that report.
On appeal, appellant asserts that he should be entitled to the 14 percent permanent
impairment rating assigned by Dr. Opersteny, not the reduced rating of the medical adviser. He
further indicates that his arm is no longer the way that it was and a low schedule award is
disappointing. As noted above, there is no medical opinion of record using the appropriate
edition of the A.M.A., Guides supporting an award greater than 11 percent.
The Board notes that appellant may request a schedule award or increased schedule
award at any time based on evidence of a new exposure or medical evidence showing
progression on an employment-related condition resulting in permanent impairment or increased
impairment.14
CONCLUSION
The Board finds that appellant has failed to establish more than 11 percent permanent
impairment of his right upper extremity.

13

James Kennedy, Jr., 40 ECAB 620, 627 (1989) (an opinion that is not based upon standards adopted by OWCP
and approved by the Board as appropriate for evaluating schedule losses is of little probative value in determining
the extent of permanent impairment).
14

Paul R. Reedy, 45 ECAB 488, 490 (1994); A.A., 51 ECAB 115, 116 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

